Citation Nr: 0839188	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  05-35 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, diagnosed as mood disorder due to nonservice-
connected status post hysterectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from August 1984 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The record reflects that the veteran also perfected an appeal 
on the issues of entitlement to service connection for left 
and right knee patello-femoral pain syndrome.  However, 
service connection for these claims was granted by a January 
2006 rating decision.  In view of the foregoing, these issues 
have been resolved and are not on appeal before the Board.  
See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDING OF FACT

There is no evidence of a chronic acquired psychiatric 
disorder during service or of a psychosis within one year 
after service and there is no medical evidence of a link 
between the veteran's current psychiatric disorder, diagnosed 
as mood disorder due to nonservice-connected status post 
hysterectomy, and her period of active military service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred or 
aggravated during the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance Requirements

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Review of the claims files reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  That is, by way of a letter dated 
in January 2004, prior to the rating decision on appeal, the 
RO advised the veteran of the evidence needed to substantiate 
her claim and explained what evidence VA was obligated to 
obtain or to assist her in obtaining and what information or 
evidence she was responsible for providing.  38 U.S.C.A. 
§ 5103(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, since the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes that VA's duty to assist has been 
satisfied.

The veteran's service, VA, and private treatment records as 
well as her written communications are in the file and she 
has been afforded a VA examination in connection with her 
claim.  As there is no indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.

In this regard, it is noted that the Written Brief 
Presentation argues that the appeal is not ready for 
adjudication by the Board because (1) the veteran's DD-214 
and service medical records from the first four years of 
service are not with the claims file, (2) she was not 
afforded a VA gynecological examination, and (3) the RO 
request for the VA psychiatric examination is prejudicial 
because the wording of the request characterizes the 
veteran's mental condition in a manner which is prejudicial 
to the veteran.  

Upon review of the claims file, the Board finds that the 
evidence of record is adequate for rating purposes.  
Specifically, (1) the veteran's DD-214 and service medical 
records from the first four years of service appear to have 
been obtained; nevertheless, as noted in detail below, the 
evidence of record reflects that the veteran received 
psychiatric treatment during her period of active duty 
service; thus, a remand to obtain additional service medical 
records would serve no useful purpose; (2) the veteran did 
not perfect her appeal with respect to the issue of 
entitlement to service connection for a hysterectomy; thus, a 
remand to afford her a VA gynecological examination is not 
necessary; and (3) the August 2004 report of VA mental 
disorders examination includes an opinion based on 
examination of the veteran and a review of her claims file; 
thus, this opinion is independent of any prejudicial 
characterization by the RO in the examination request.  
Therefore, a remand in this case would impose unnecessary 
additional burdens on adjudication resources, with no benefit 
flowing to the veteran, and is thus not appropriate.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Finally, it is noted that the Board has thoroughly reviewed 
all the evidence in the veteran's claims folders.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the evidence submitted by the veteran or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, with respect 
to each claim.  The veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).



Analysis

Service connection is granted for disability resulting from 
an injury sustained or a disease contracted in the line of 
duty, or for aggravation during service of a pre-existing 
condition beyond its natural progression.  38 U.S.C.A. 
§§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

Psychosis will be presumed to have been incurred in service 
if manifested to a compensable degree (of at least 10 
percent) within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Thus, service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Stated somewhat differently, to establish service connection, 
there must be: (1) a medical diagnosis of a current 
disability; (2) medical or, in certain cases, lay evidence of 
in-service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996).

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  A demonstration of continuity of 
symptomatology is an alternative method of demonstrating the 
second and/or third Caluza elements discussed above.  Savage, 
10 Vet. App. at 495-496.  Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 
497.

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee, 34 F.3d at 1043.

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise 
(meaning about evenly balanced for and against the claim), 
with the veteran prevailing in either event, or whether 
instead a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The veteran maintains that her current psychiatric disorder 
had its initial clinical onset during her period of active 
duty service.  

As mentioned, the first requirement for any service-
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  See 
also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 
1328, 1332 (1997) (holding that VA compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability).  
Concerning this, a private treatment record dated in April 
2000 provides evidence of the veteran's initial, post-service 
finding of a psychiatric disorder, specifically, anxiety and 
fatigue with probable mild depression.  It is noted that the 
veteran complained of increased anxiety and intermittent 
crying spells and reported increased home and work stress.  

In this regard, it is noted that, prior to the April 2000 
initial post service finding of anxiety and fatigue with 
probable mild depression, the medical evidence of record is 
silent with respect to psychiatric impairment.  Specifically, 
private treatment reports dated prior to April 2000 are 
silent with respect to psychiatric complaints or findings.  

More recently, the August 2004 report of the VA mental 
disorders examination shows a diagnosis of mood disorder due 
to status post hysterectomy with a rule out for hormonal 
imbalance.  Thus, there is more than sufficient evidence of a 
current acquired psychiatric disorder.  Consequently, the 
determinative issue is whether this current psychiatric 
disorder is somehow attributable to the veteran's military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service.").  See also Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

Upon review of the evidence of record, however, service 
connection for an acquired psychiatric disorder is not 
warranted.  Review of the service medical records reflects 
that the veteran reported a history of nervous trouble upon 
enlistment examination in August 1983 and had a normal 
psychiatric clinical evaluation, was seen in the mental 
health clinic in August 1985 for depressive episode and 
suicidal ideation, and was seen for various personal 
problems, feeling depressed, and angry in February 1986.  The 
February 1986 treatment report notes assessments of 
adjustment disorder with depressed mood and histrionic, 
immature personality traits.  Subsequent treatment in 
February 1986 notes that the veteran reported that her 
symptoms had resolved.  She also sought treatment in October 
1986 for interpersonal difficulties with her roommate.  In 
June 1987, the veteran was hospitalized for occupational and 
corrective therapy due to brief psychotic reaction to her 
sisters death.  She was discharged after resolution of 
psychosis and the discharge diagnosis was atypical grief 
reaction.  Finally, in January 1990, the appellant sought 
mental health treatment with respect to marital issues.  The 
diagnosis was marital problems.  Thus, her service medical 
records show psychiatric treatment that was acute and 
transitory in nature and resolved without chronic residual 
disability.  Her service medical records, as a whole, provide 
evidence against a finding for a chronic psychiatric disorder 
during service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. 
App. 494-97.

Post-service, since there is no objective indication of a 
psychosis within one year after service, the veteran is not 
entitled to application of the presumptive provisions either.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

In addition, the evidence as a whole does not show continuity 
of symptomatology since service.  38 C.F.R. § 3.303(b).  In 
making this determination, the Board acknowledges the 
veteran's contention that she has a psychiatric disorder 
which had its clinical onset during service.  However, as 
noted above, her initial post-service finding of a 
psychiatric disorder was in 2000, approximately eight years 
after her discharge from active duty service.  

The veteran is competent to report psychiatric impairment 
from the time of her military service.  Layno, 6 Vet. App. at 
469; see also 38 C.F.R. § 3.159(a)(2).

Once evidence is determined to be competent, however, the 
Board must determine whether this evidence is also credible.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 
Layno, supra (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted")).  Here, the veteran's lay 
contentions of clinical onset in service are outweighed by 
the post-service medical record which, as a whole, indicates 
she did not have mental health complaints or receive 
treatment until approximately eight years after her discharge 
from service.  The Federal Circuit Court has held that such a 
lengthy lapse of time between the alleged events in service 
and the subsequently reported symptoms and/or treatment is a 
factor for consideration in deciding a service-connection 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  The Board affords the veteran's lay statements less 
probative weight in light of the lack of corroborating 
medical evidence upon discharge from service and thereafter.  
Simply put, her lay contentions regarding her psychiatric 
symptomatology are outweighed by the available medical 
evidence.

Finally, and most importantly, the competent evidence of 
record provides evidence against a finding of a nexus (i.e., 
link) between the veteran's current psychiatric disorder and 
her period of active service - including the treatment she 
received during service for diagnosed psychiatric impairment.  
Boyer, 210 F.3d at 1353; Maggitt, 202 F.3d at 1375.  In 
particular, the August 2004 VA examiner commented that, based 
on examination of the veteran and a review of her claims file 
and medical records, she presents with some symptoms 
indicating a mood disturbance which appears to be 
intermittent and which involved limited symptoms of 
depression.  The examiner further commented that her symptoms 
primarily are bouts of agitation, tearfulness, sleep 
impairment, and anhedonia in the context of being status post 
hysterectomy.  The Board notes that the veteran is not 
currently service connected for hysterectomy.  In addition, 
the examiner noted that the veteran reported that these 
symptoms began since her surgery one year previously; thus, 
the examiner concluded that the veteran's current mood 
disturbance is more likely unrelated to the in-service 
documentation of depressive episodes, adjustment disorder, 
depressed moods, and atypical hysterical grief reaction.  The 
examiner further concluded that the veteran's current 
condition is not a chronic psychiatric condition.  

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise (i.e., about evenly balanced for and 
against the claim), with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


Here, for the reasons and bases mentioned, the preponderance 
of the evidence is against the veteran's claim; thus, there 
is no reasonable doubt to resolve in her favor.  38 C.F.R. 
§ 3.102.


ORDER

The claim for service connection for an acquired psychiatric 
disorder, diagnosed as mood disorder due to nonservice-
connected status post hysterectomy, is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


